Citation Nr: 0006518	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a January 2000 Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he has PTSD as a result of stressful 
combat experiences during his period of service in Korea.  
His DD Form 214 reflects that he was awarded the United 
Nations Service Medal, the Korean Service Medal with one 
Bronze Service Star, the National Defense Service Medal, the 
Combat Infantry Badge, and the good Conduct Medal.  

The only service medical record present in the claims file is 
the veteran's November 1954 service discharge examination.  
Clinical evaluation of the veteran's psychiatric condition 
was normal at the examination.  After at least two attempts, 
the RO has been unable to obtain the balance of the veteran's 
service medical records, which have apparently been lost or 
destroyed.

During a February 1986 VA examination the veteran was 
oriented times three, alert and cooperative.  The examiner 
did not diagnose any psychiatric disability.

During a VA examination in March 1998, the veteran gave a 
history of being involved in the Korean Conflict as a light 
weapon infantry specialist.  He indicated that he was in 
combat, and that he frequently witnessed death and depravity.  
He said that one of his friends was killed in the Conflict, 
though this friend was not in his unit.  He said he saw 
people being killed and was not sure if he killed anyone.  He 
indicated that he had never had any psychiatric care anywhere 
or at any time.  He was noted to have a history consistent 
with alcohol problems, to include getting hangovers, being 
advised by various people to stop drinking, and having 
received two DUIs.  After objective examination, and a review 
of the claims folder, the examiner's diagnosis was alcohol 
dependence.  

In discussing why the veteran was found not to have PTSD, the 
examiner indicated that the veteran did not have recurrent 
and intrusive thoughts about the war.  The veteran said that 
he didn't think about the war much anymore.  He did not have 
distressing dreams about the war.  The dreams of Korea 
stopped 30 years ago.  The veteran did not describe any 
flashback experiences.  He did not avoid thoughts or feelings 
associated with Korea.  He had no amnesia for his experiences 
in Korea.   The examiner also noted several other specific 
reasons why the criteria for a diagnosis of PTSD were not 
met, such as no exaggerated startle response, not being 
detached or estranged form others, not having a restricted 
range or affect, expecting to live a decent life, and not 
having a foreshortened sense of the future.

During a July 1998 VA psychiatric examination, the veteran 
gave a history of having experienced combat, and on several 
occasions being subject to incoming fire.  He also described 
ongoing drinking.  Subjective complaints included bad dreams 
of Chinese coming after him and dead bodies and seeing 
incoming fire.  He said he would awake in a cold sweat, but 
that the dreams were vague.  He said he did not drink 
heavily.  After objective examination and psychological 
testing (the psychological testing revealed a score not 
supportive of a problem with PTSD, but did reflect indicators 
such as anxiety, depression, and possible past problems with 
alcohol or drugs, which were noted to be commonly correlated 
with PTSD), the examiner's diagnosis was alcohol abuse, by 
history.  The examiner commented that the veteran was under 
stress during the war, but noted that there were no specific, 
life threatening experiences.  However, the veteran did have 
a drinking problem.  The examiner indicated that she could 
not diagnose him as having PTSD, and that the veteran did not 
meet the criteria for a diagnosis of PTSD contained in DSM-
IV.

During his January 2000 Board hearing, the veteran testified 
that he first noted psychological problems when he came back 
from Korea and his mother said that he was a different 
person, though he thought he was acting like everyone else.  
The veteran said he drank a lot during service, and continued 
to drink heavily, albeit to a lesser extent, after service.  
The veteran indicated that he had never sought treatment for 
psychiatric problems.  The veteran contended that during his 
first two VA psychiatric examinations the examiners were 
predisposed against his claim for service connection for 
PTSD.  The veteran said he could not stand the sound of guns 
going off in quick succession, which bothered him when he 
went hunting.  He said he had flashbacks and bad dreams about 
being down on the ground, unable to get up, in the presence 
of soldiers shaking their heads.  He said he could not 
remember anything like horror stories of shells going off in 
his face. 

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Court of Appeals for Veterans Claims has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In the present case, the Board does not doubt that the 
veteran engaged in combat with the enemy during the Korean 
Conflict, and that the veteran's experiences in Korea were 
deeply stressful.  However, the determinative fact in this 
case is that there is no diagnosis of PTSD of record.  
Without a current diagnosis of PTSD, the claim for service 
connection for PTSD must be denied as not well grounded.  
Caluza;  Epps.

The veteran has expressed dissatisfaction with his two prior 
VA examinations.  However, in the absence of a well grounded 
claim, the Board has no legal basis upon which to order a 
third psychiatric examination.  The duty to assist the 
veteran in development of his claim is dependent upon 
submission of evidence sufficient to render the claim well 
grounded.  38 U.S.C.A. § 5107(a);  Epps.

The Board acknowledges the veteran's contention that he has 
PTSD as a result of inservice combat stressors.  However, the 
veteran, as a lay person, is not competent to provide medical 
opinions, so that his assertions as to medical causation 
cannot constitute evidence of a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



ORDER

The claim for service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

